Citation Nr: 0103237	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
osteoarthritis of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased (original) evaluation for 
degenerative joint disease of the right shoulder, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable (original) evaluation for de 
Quervain's disease of the wrists (rated as carpal tunnel 
syndrome).

4.  Entitlement to a compensable (original) evaluation for 
hemorrhoids.

5.  Entitlement to a compensable (original) evaluation for 
osteoarthritis of the fingers.

6.  Entitlement to a compensable (original) evaluation for 
scars, status post ganglion cyst, left foot.

7.  Entitlement to a compensable (original) evaluation for 
scars, asymptomatic, status post otoplasty for pinna tucks, 
bilateral.

8.  Entitlement to a compensable (original) evaluation for 
residuals, status post stress fracture, left tibia.

9.  Entitlement to a compensable (original) evaluation for a 
calcaneal spur, left.

10.  Entitlement to a compensable (original) evaluation for 
sigmoid colon diverticula.

11.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

12.  Entitlement to service connection for bronchitis.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Entitlement to service connection for gastroenteritis, 
acute, claimed as a stomach disorder.

15.  Entitlement to service connection for hyperopia, simple, 
claimed as defective vision.

16.  Entitlement to service connection for conjunctivitis 
(claimed as central area irritation residuals).

17.  Entitlement to service connection for an adjustment 
disorder, acute, claimed as a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The appellant was honorably discharged from the United States 
Army in September 1993 with over twenty years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in San Juan, Puerto Rico, 
presently has jurisdiction over this case.


REMAND

The issues of service connection listed above on the title 
page (Issues #11-17) require further development in light of 
a change in the law.  With the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  The Board finds that further 
medical-evidentiary development for each claim is indicated 
under the new law.  Specifically, the appellant should be 
examined to determine the nature and etiology of any 
diagnosed disorder for the conditions claimed as service 
connected, as there is sufficient evidence under the criteria 
set forth under the revised section 5103(d) of the VCAA to 
mandate such examinations.  Moreover, the record reflects 
that the RO did not consider the revised version of 38 C.F.R. 
§ 3.304(f) pertinent to the issue of service connection for 
PTSD, which, for example, no longer requires a "clear 
diagnosis" of PTSD to establish entitlement (see page 21 of 
August 2000 supplemental statement of case).  As the changes 
in the law enacted by the VCAA are clearly more favorable to 
the appellant, the RO must readjudicate these claims under 
the letter and spirit of the new law.  The RO is directed to 
seek further guidance regarding additional 
development/adjudication matters from Fast Letters 00-87, 00-
92 and 01-02 that were recently issued by VBA's Director of 
Compensation and Pension Service.

Further, the Board finds that additional development 
regarding the increased rating claims for the service-
connected disabilities in question (Issues #1-10) is 
required.  Specifically, the reports of the VA compensation 
examinations conducted in March 1999 (bones, feet, hands, 
joints, and spine) are inadequate for adjudication purposes 
because they do not provide sufficient information for the 
Board to properly consider the examination findings.  Parts 
of these examination reports reflect answers to specific 
questions to which the Board does not have access and hence, 
there is information contained in the answers that can only 
be interpreted by reference to the questions.  Since the 
Board does not have access to the specific questions, it is 
impossible to fully interpret the findings from these VA 
examinations.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide these claims.  In 
addition, the reports reflect that x-rays were recommended 
for some of the disabilities evaluated, but it is unclear 
whether such studies were ever completed.  On remand, the RO 
should obtain comprehensive reports of the March 1999 VA 
compensation examinations, to include summary x-ray reports 
prepared in conjunction with the examinations (if available) 
and the questions to which the examiner was responding.

In light of the above, the Board finds that additional 
medical development to evaluate the service-connected 
disabilities at issue on appeal is necessary.  The appellant 
has not been examined for compensation purposes since March 
1999, nearly two years ago at this point, and only his 
musculoskeletal disorders were evaluated at that time.  
Because VA has a statutory obligation to accord a veteran-
claimant the duty to assist under 38 U.S.C.A. § 5107, he is 
entitled to a thorough examination for each disability he is 
seeking an increased rating.  See 38 C.F.R. § 3.326 (2000) 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses level of impairment of 
disability since previous examination).

Moreover, as the appeal arises from the grant of original 
ratings for the disabilities in question by rating decision 
in March 1994, the RO on remand must analyze these claims as 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999) (an appeal arising from the assignment of an initial 
or original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged.").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  The RO should obtain comprehensive 
reports of the March 1999 VA bones, feet, 
hands, joints, and spine examinations 
from the San Juan-VA Medical Center, to 
include any summary x-ray reports that 
may have been prepared in conjunction 
with these examinations, as noted above.  
The RO should make sure that these 
reports contain the specific questions 
that prompted the examiner's responses in 
the original examination reports.  All 
reports received should be associated 
with the claims folder.

3.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected (PTSD, bronchitis, 
bilateral hearing loss, gastroenteritis, 
hyperopia, conjunctivitis, and sleep 
disorder), and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

4.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities at issue on appeal 
(osteoarthritis of lumbar spine, right 
shoulder, carpal tunnel syndrome, 
hemorrhoids, osteoarthritis of fingers, 
ganglion cyst scars of left foot, pinna 
tuck scars, left tibia stress fracture 
residuals, bilateral calcaneal spur and 
sigmoid colon diverticula).  The claims 
folder and a copy of this remand must be 
made available to and reviewed by each 
examining physician in conjunction with 
the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.

Moreover, in accordance with the well-
established DeLuca provisions, the 
examination reports also must address 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function for 
the musculoskeletal disabilities in 
question (osteoarthritis of lumbar spine, 
right shoulder, carpal tunnel syndrome of 
wrists, left tibia stress fracture 
residuals and osteoarthritis of fingers).  
If the appellant describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.
The reports of these examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

7.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page 
(Issues #1-17), with consideration given 
to all of the evidence of record.  In 
this regard, the RO should address these 
claims on the merits after ensuring that 
all duty-to-assist provisions have been 
fulfilled.  The PTSD claim must be 
readjudicated under the revised version 
of 38 C.F.R. § 3.304(f), as noted above.  
Additionally, the RO must readjudicate 
the increased rating claims as "staged 
ratings" under the guidance set forth in 
Fenderson, supra.

For further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letters 00-87, 00-92 
and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


